Citation Nr: 0807690	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-00 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a higher rating for bilateral pes planus, 
currently evaluated as                10 percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
October 1973.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from an October 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) and Insurance Center in Philadelphia, Pennsylvania.

The record raises the issue of entitlement to 
total disability rating based on individual unemployability 
(TDIU), claims of entitlement to service connection for 
hypertension and coronary artery disease, and petitions to 
reopen previously denied claims of entitlement to service 
connection for diabetes mellitus, and an acquired psychiatric 
disorder.  These issues, however, are not currently developed 
or certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate consideration.


FINDING OF FACT

The veteran's bilateral pes planus is not manifested by a 
marked deformity, accentuated pain on manipulation and use of 
the feet, indications of swelling on use of the feet, and 
characteristic callosities.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
bilateral pes planus are not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2007). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran through August 2004 
correspondence, as well as a December 2005 statement of the 
case of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  The statement of the 
case informed the veteran of the specific rating criteria 
which would provide a basis for an increased rating.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording him VA 
examinations.  VA informed the claimant of the need to submit 
all pertinent evidence in his possession.  The claim was 
subsequently readjudicated in a February 2007 supplemental 
statement of the case.  The supplemental statement of the 
case also provided adequate notice of how effective dates are 
assigned.   While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim on appeal.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The veteran's service-connected bilateral pes planus is rated 
as 10 percent disabling, based upon the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5276.  Under this diagnostic 
code, a higher 30 percent evaluation is warranted for severe 
bilateral acquired flatfoot manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  

Previously, a September 1983 Board decision granted service 
connection for bilateral pes planus, on the basis that the 
disorder pre-existed active service, and then underwent 
aggravation therein.  A December 1983 rating action 
implemented that decision and assigned an initial 10 percent 
disability rating.

The current pending claim for increase was filed in August 
2004.

On VA medical examination in September 2004, the veteran 
complained of pain about 9/10 in severity on both feet, 
stiffness, swelling on and off, weakness, and fatigability.  
He denied any flare-ups.  He described having severe pain 
constantly and requiring use of Morphine.  The appellant 
indicated he was unable to wear shoes.  He had also been seen 
by a dermatologist for skin irritation present on the feet.  

A physical examination revealed that there was pes planus on 
the right foot, with severe pain on palpation and 
manipulation.  There was pain on superficial palpation of the 
heels as well as the dorsum of the right foot.  He had 1+ 
right ankle swelling, and there was evidence of skin 
breakdown on the right third, fourth and fifth toes.  
Dorsalis pedis and posterior tibial pulses were palpable.  
There was hyperesthesia to any kind of touch from the dorsum 
of the feet and soles of the foot.  There was 1+ left ankle 
swelling, pain on palpation and manipulation, and pain upon 
the dorsal aspect and heel.  Hyperesthesia again was noted 
from the ankle down to the sole.  Pain on motion was noted, 
as was poor coordination and weakness.  There was a slight 
malalignment of the os calcis of the right foot, and a valgus 
deformity was correctable but with pain.  The left foot was 
in good alignment.  There was also mild dorsiflexion of the 
first metatarsophalangeal joints of about 30 percent of the 
feet.  The claimant could not heel or toe walk because of 
severe pain, and was unable to squat because of generalized 
weakness from a systemic condition.  An x-ray of the feet 
showed metallic foreign bodies in the mid-phalanx of the 
right second toe.  Weight bearing views showed pes planus.  
The diagnoses were pes planus with limitation of motion 
because of pain; and active dermatitis aggravating the 
condition by limiting mobility because of severe pain. 

VA outpatient records include a February 2005 general 
consultation that indicated amongst other findings, an 
assessment of venous stasis dermatitis complicated by 
excoriations, and tinea of the left leg.  Further noted that 
month was the use of gel inserts and other devices into 
diabetic shoes.   

Upon re-examination in November 2006 the veteran reported 
continued foot pain, right greater than left.  He complained 
of associated stiffness, occasional swelling, weakness, a 
lack of endurance and easy fatigability.  He described flare-
ups twice a month.  The appellant indicated use of corrective 
shoes with inserts issued by VA treatment providers, but felt 
they offered only limited improvement.  He stated the 
problems with his feet were aggravated by a long-term skin 
condition, and he had tried different lotions and creams with 
no improvement.  

Objectively the veteran walked with a normal gait but 
ambulated slowly due to pain.  The soles of his shoes had 
even wear.  Examination of the right foot showed pes planus 
in both weight bearing and non-weight bearing positions.  
There was no lower extremity edema.  He had decreased 
vibratory sense in his right foot, and decreased monofilament 
sensation on the plantar aspect of the right foot.  
Evaluation of the left foot revealed no edema.  Pes planus 
was present in both weight bearing and non-weight bearing 
positions.  There was no Achilles tendon malalignment 
bilaterally, but significant hypersensitivity to light touch 
with dramatic response on palpation and manipulation of the 
feet.  The veteran had a valgus forefoot deformity.  He had 
loss of vibratory sense and decreased monofilament sensation 
on the plantar aspect.  The right dorsalis pedis pulse was 
2/4, right posterior tibialis was 1/4, left dorsalis pedis 
was 2/4, and left posterior tibialis was 1/4.   There was no 
Achilles tenderness, or evidence of instability, 
incoordination, easy fatigability or weakness.  Reflexes were 
+2 in the patella and Achilles bilaterally.  The appellant 
was unable to walk on heels or toes due to pain.  An x-ray 
report indicated multiple bullet fragments within the 
proximal and middle phalanges of the right second toe and 
arthrodesis proximal interphalangeal joint, as well as 
bilateral pes planus.  The diagnoses were pes planus with 
limitation of motion because of pain; and active dermatitis, 
aggravating the condition by limiting mobility because of 
severe pain.  The dermatitis was considered not service-
connected; and bilateral diabetic neuropathy, which 
contributed to his pain and functional impairment, was also 
found to be not service-connected.

The preceding medical evidence portraying the current 
severity of the veteran's bilateral pes planus upon objective 
review, does not warrant assignment of a rating higher than 
10 percent.  While recent examination demonstrated 
symptomatology associated with service-connected disability, 
with pes planus bilaterally in both weight bearing and non-
weight bearing positions, the specific criteria that apply 
for the next higher 30 percent evaluation have not been met.  
The pertinent medical evidence does not show initially that 
there is marked deformity in either foot resulting from pes 
planus.  There is a right foot valgus deformity that the 
September 2004 VA examiner characterized as correctable and 
involving "slight" malalignment of the os calcis.  (There 
is some discrepancy between examination reports as to which 
is the affected foot with valgus deformity, although the 
overall treatment history indicates it is the right foot.)  
The record is absent evidence of a marked deformity including 
severely limited pronation, or abduction due to pes planus.  

Rather, the most extensive finding of limitation upon motion 
consists of a mild, 30 percent loss of dorsiflexion at the 
first metatarsophalangeal joints.  There is no evidence that 
pes planus is manifested by swelling of the feet, or 
characteristic callosities on the heels or otherwise.  

There is evidence of severe pain and discomfort demonstrated 
upon palpation and manipulation of the foot, which represents 
one component of the relevant rating criteria for a 30 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  
Notably, however, the November 2006 VA examiner attributed 
much of the pain and limited mobility experienced in the 
bilateral feet to a nonservice-connected dermatological 
disorder and nonservice-connected diabetic neuropathy.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Similarly, other foot symptomatology is not clinically linked 
to pes planus.  In addition to hyperesthesia, the appellant 
had decreased vibratory sensation and monofilament sensation 
to the right foot, for which there is no objective indication 
that this is due to pes planus, as opposed his nonservice 
connected diabetic neuropathy.  

There is also x-ray evidence of metallic foreign bodies in 
the mid-phalanx of the right second toe, which were fragments 
of a prior gunshot wound.  The RO has not previously taken 
into account residuals of this injury as part of the service-
connected bilateral foot disability.  On present review of 
medical history, service records mention a gunshot wound to 
the right second toe, but a July 1973 podiatric consultation 
report states that the injury itself occurred prior to 
service.  An August 1982 post-service examination suggests 
that the wound was not incurred during a period of active 
duty service.  In any event, recent evaluation does not 
demonstrate an identifiable disability, besides possibly 
contributing to limitation on motion.  Accordingly, the 
current 10 percent evaluation for bilateral pes planus 
remains appropriate based on the applicable criteria for 
rating that disorder.  

The application of other relevant diagnostic codes has been 
considered that would correspond to a higher rating, however, 
there is no clinical evidence of service connected pes cavus 
(claw foot) to evaluate under Diagnostic Code 5278, or 
service connected malunion/nonunion of the tarsal or 
metatarsal bones to evaluate under Diagnostic Code 5283.  Nor 
for that matter does the veteran have a service connected 
bilateral moderate foot injury ratable under Diagnostic Code 
5284 based on his overall symptoms, including above and 
beyond that entirely due to pes planus -- and again, 
considering that several of his symptoms are actually from 
nonservice-connected dermatological and diabetic neuropathy 
disorders.

For these reasons, the claim of entitlement to an increased 
rating for bilateral pes planus must be denied.  The 
preponderance of the evidence weighs against the veteran's 
claim, and hence, the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased rating for bilateral pes planus 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


